 CAMERON IRON WORKSCameron Iron Works, Inc. and Tommy L. ManessInternational Association of Machinists and AerospaceWorkers, Local No. 15, AFL-CIO and Tommy L.Maness. Cases 23-CA-5503 and 23-CB-1648March 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn November 24, 1975, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, on December 16, 1975,the General Counsel filed exceptions and a support-ing brief which were accompanied by a certificate ofservice. The Board, on December 20, 1976, issued aDecision and Order reversing the AdministrativeLaw Judge's dismissal of the complaint allegationsand finding that Respondent Cameron Iron Works,Inc., herein called the Company, had engaged inunfair labor practices in violation of Section 8(a)(1)and (3) of the Act and Respondent InternationalAssociation of Machinists and Aerospace Workers,Local No. 15, AFL-CIO, herein called the Union,had engaged in unfair labor practices in violation ofSection 8(b)(l)(A) and (2) of the Act.Thereafter, on January 10, 1977, the Company fileda motion to set aside the Decision of the Board andon January 11i, 1977, the Union filed a telegraphicrequest that the Board's Decision and Order be setaside, both Respondents alleging that they werenever served with copies of the General Counsel'sexceptions to the Administrative Law Judge's Deci-sion and supporting brief. The General Counselresponded to, but did not deny, these allegations bytelegram of February 2, 1977. Since it appeared thatthe General Counsel's exceptions and briefs had not,in fact, been served on the other parties, the Board'sDecision and Order of December 20, 1976, wasrescinded, pursuant to an unpublished Order direct-ed by the Board on August 16, 1977. As indicated inthat Order, in accordance with Section 102.112 of theBoard's Rules and Regulations, Series 8, as amended,the Board decided to withhold ruling on the subjectmatter raised by the General Counsel's exceptions tothe Administrative Law Judge's Decision unless anduntil said exceptions were served on the other partiesto this proceeding. The Board additionally gave allparties 20 days from the date on which such servicemight be made to file, with the Board, their "state-ments of position with respect to any and all issuesraised by this proceeding."1 227 NLRB No. 56 [rescinded by order dated August 16, 1977 1.235 NLRB No. 47On August 22, 1977, pursuant to the order rescind-ing the Decision and Order, the General Counselrefiled his exceptions and supporting brief with theBoard and simultaneously served copies of saiddocuments on the other parties. Thereafter, onSeptember 6, 1977, the Company filed a motion toadopt the Administrative Law Judge's Decision andto nullify the General Counsel's exceptions and abrief in answer to the General Counsel's brief insupport of his exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.In its motion, the Company asserts that theGeneral Counsel did not conform with the procedurefor filing exceptions as set forth in Section 102.46(j)of the Board's Rules and Regulations, when, afterfiling exceptions to the Administrative Law Judge'sDecision with the Board on December 16, 1975, hefailed to serve said documents on the other parties.The Company contends that the General Counsel'sexceptions were, therefore, untimely and improperlyfiled and that this failure of service "irreparablyprejudiced" its position before the Board. According-ly, the Company urges the Board to nullify theGeneral Counsel's exceptions and to adopt theAdministrative Law Judge's Decision. We are notpersuaded, however, that the Company's proposedcourse of action is either necessary or appropriate.Contrary to the Company's contention, we areconvinced that any possible prejudice to the Compa-ny resulting from the General Counsel's failure toserve his exceptions was fully rectified by oursubsequent Order rescinding the December 20, 1976,Decision and Order, withholding judgment on thesubject matter of the exceptions pending properservice, and granting the other parties ample oppor-tunity to respond "to any and all issues" raised bythis proceeding. Following issuance of the rescissaryorder, Respondents were served copies of the sameexceptions and supporting brief as the GeneralCounsel originally filed with the Board. Further,pursuant to that order, Respondents had 20 days,rather than the customary 10 days normally affordedparties, to file answering briefs.2Additionally, theBoard gave Respondents the opportunity to addressin their statements of position any and all issuesraised by the proceeding. The Company, however,did not take advantage of this opportunity, and in itsbrief to the Board argued only the merits of theAdministrative Law Judge's findings. Thus, theCompany raised no issues involving the substantiveaspects of this case which were not considered by the2 Sec. 102.46(dX I), Board's Rules and Regulations.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard prior to issuing the original Decision hereinand offered no specifics concerning the allegedirreparable prejudice. Accordingly, we cannot findthat the Company was prejudiced by the manner inwhich we rectified the General Counsel's proceduralerror.Nor do we find merit to the Company's contentionthat, pursuant to the Board's Rules and Regulations,Section 102.48(a), the General Counsel's failure toserve his exceptions requires the Board to automati-cally adopt the Administrative Law Judge's Deci-sion. Section 102.48 pertains to the filing3of excep-tions with the Board rather than service upon theparties and provides, in pertinent part, that "In theevent that no timely and proper exceptions arefiled[emphasis supplied]" the Administrative Law Judge'sDecision shall "automatically become the decisionand order of the Board" and "all objections andexceptions thereto shall be deemed waived for allpurposes." Section 102.48(a) contains no reference toservice upon the parties and it is clear from thelanguage of Section 102.112 that mere failure ofservice upon the other parties does not necessarilyvitiate exceptions which are properly filed. Thus,Section 102.112 provides that, in the event a partyfails to timely serve a document on the other parties,the Board may either (1) reject the document or (2)withhold or reconsider "any ruling on the subjectmatter raised by the document." As earlier noted, theBoard, in the August 16, 1977, order, chose thesecond option. Section 102.112 does not refer toSection 102.48(a), nor does it require automaticadoption of an Administrative Law Judge's Decisionin the absence of proper service of exceptions onother parties. We believe, therefore, that by rescind-ing our Decision and Order of December 20, 1976,and withholding our ruling on the General Counsel'sexceptions until they were properly served on theother parties, we acted in accordance with theprovisions of Section 102.112 and within our discre-tion. Accordingly, we hereby deny the Company'smotion.The Board has considered the record and theattached Decision in light of the aforementionedmotion, exceptions, and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge only to the extent consis-tent herewith.The Company and the Union have had a bargain-ing relationship for a number of years. In accordancewith the contract in effect during 1971, employeesTommy L. Maness and Robert H. Bain executeddues-checkoff authorizations on August 8 and 11,3 Black's Law Dictionary (revised, 4th ed. (1968)) defines the act of filingas a "deposit in the custody or among the records of the court," p. 755.1971, respectively, using forms which repeated thecontractual language, as follows:This authorization is voluntary and shall beirrevocable for the period of one (1) year from thedate signed and I agree and direct that it shall beautomatically renewed and shall be irrevocablefor successive Collective Bargaining Agreementsbetween the Company and the Union unlessrevoked by me by giving written notice to theCompany during the period of fifteen (15) daysfollowing each anniversary date of the signing ofthis authorization. Otherwise this authorizationshall continue in effect unless revoked by meduring a period of revocation as above provided.In negotiating the collective-bargaining agreementwhich became effective July 13, 1974,4the Companyand the Union modified the dues-deduction provi-sions so as to require an employee seeking to revokehis or her checkoff authorization to give writtennotice to the Union as well as the Company.Shortly after the contract was ratified in July,Maness went to the office of Gene Hastings, theCompany's personnel manager, and signed severalcopies of checkoff revocation forms effective August8, the anniversary of his authorization. It is undis-puted that both Hastings and Don Surles, theCompany's labor relations director, who was alsopresent at the time, told Maness that he would haveto send a copy of the revocation form to the Union.Maness testified that he complied with this instruc-tion by mailing a copy of the revocation to the Unionon August 8. The Administrative Law Judge, how-ever, found it unnecessary to determine whether thenotice was actually mailed since he found, on thebasis of his credibility resolution, that the notice wasnever received by the Union.Bain similarly went to Hastings' office sometime inJuly to revoke his checkoff authorization and wastold that he could not do so until August 11, hisanniversary date. On that day Bain returned toHastings' office and signed two copies of the check-off revocation form which he returned to Surles, whowas also in the office. The Administrative Law Judgefound, on the basis of his credibility resolution, thatat the time Bain signed the forms he was informed ofthe new revocation procedure; i.e., that he wouldhave to notify the Union in writing of his revocation.However, Bain did not give such notice.Thereafter, when the Company stopped makingdues deductions from Maness' and Bain's wages, theUnion complained, and as a result there were anumber of meetings between company and union4 All dates hereinafter are in 1974 unless otherwise indicated.288 CAMERON IRON WORKSofficials. At these meetings, the Union insisted that ithad not received notices from Maness, Bain, and twoother employees not involved in this proceeding and,in consequence, the Company reinstated the duesdeductions.On the basis of the above facts, the AdministrativeLaw Judge found in effect that the Company and theUnion could lawfully modify the revocations proce-dure without the individual assent of the affectedemployees and that both Maness and Bain wereproperly notified of the changed procedure. Conse-quently, he concluded that the right of the twoemployees to revoke their checkoff authorizationswas not unlawfully impaired by the new noticerequirement and that, therefore, neither the Compa-ny's continued deduction of Maness' and Bain'sdues, nor the Union's demand that the Companymake such deductions, constituted an unfair laborpractice. In reaching this conclusion, the Administra-tive Law Judge rejected the General Counsel'sargument that because the checkoff authorizationswhich they executed in 1971 contained no suchrequirement it was not necessary for Maness andBain to notify the Union of their revocations.Contrary to the Administrative Law Judge, we findmerit in the General Counsel's contention.Section 302(c)(4) of the Act permits checkoff ofunion dues with the priviso that:The employer has received from each employee,on whose account such deductions are made, awritten assignment which shall not be irrevocablefor a period of more than one year, or beyond thetermination date of the applicable collectiveagreement, whichever occurs sooner.We conclude from this language that a checkoffauthorization is a contract between employer andemployee,5the terms of which are required by statuteto be specified in writing. In our view, to hold that anemployer and union can, by their subsequent agree-ment, change the terms of this statutorily requiredcontract without obtaining the employee's signatureon a new authorization card reflecting the parties'agreement would frustrate the purposes of Section302(c)(4). Thus, if an employer and union are free tochange the revocation procedure without the assentof the individual employee affected thereby, theterms of the written agreement by which the employ-ee authorized dues deduction become meaningless,and the employee loses the protection intended bythe requirement in Section 302(c)(4) of a "writtenassignment." Additionally, imposition of such5 N.L.R.B. v. Atlanta Printing Specialties and Paper Products Union 527,AFL-CIO [The Mead Corporation]. 523 F.2d 783. 785 (C.A. 5, 1975), enfg.215 NLRB 237 (1974).6 See Atlanta Printing Specialties and Paper Products Union Local 527,changed revocation requirements undermines the302(c)(4) prohibition of authorizations which areirrevocable for more than I year, because anyattempted revocation not in compliance with thechanged procedure is ineffective, and the employeethus loses his opportunity to revoke for another year.Such a result was not, we believe, within the intent ofCongress in enacting Section 302(c)(4).In the instant case, the authorization forms whichManess and Bain signed in 1971 required by theirterms notice only to the Company in order for arevocation to be effective. Respondents, however,without obtaining the assent of the individual em-ployees affected thereby, changed the revocationprocedure so as to impose an additional noticerequirement. By thereafter refusing to honor Maness'and Bain's valid revocations, the Company interferedwith the statutory right of these employees to revoketheir checkoff authorizations and thus encouragedthese two employees to support the Union in contra-vention of the rights guaranteed them by Section 7 ofthe Act, and thereby violated Section 8(a)(1) and (3)of the Act. The Union, by insisting that the Compa-ny refuse to honor the revocations, thus restrainingand coercing the employees in the exercise of theirstatutory right to revoke their checkoff authoriza-tions, violated Section 8(b)(l)(A) and caused theCompany to violate Section 8(a)(3), thus violatingSection 8(b)(2) of the Act.6For the foregoingreasons, we conclude that the Administrative LawJudge erred in recommending that the complaint bedismissed and find, to the contrary, that by theirconduct Respondents committed the unfair laborpractices alleged in the complaint.CONCLUSIONS OF LAW1. The Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By insisting and demanding that the Companydeduct dues from the wages of employees Manessand Bain after they timely notified the Company oftheir respective revocations of their dues-checkoffauthorization, the Union has engaged in unfair laborpractices within the meaning of Section 8(b)(I)(A)and (2) of the Act.4. By deducting dues from the wages of employ-ees Maness and Bain upon the demand of the Unionafter receiving their timely notices of revocation, theCompany has engaged in unfair labor practicesAFL-CIO (The Mead Corporation). 215 NLRB 237. 239. fn. 4 (1974). Wenote that Texas, where the Company's plant is located has a right-to-worklaw.289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 8(a)(l) and (3) of theAct.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged inunfair labor practices, we shall order them to ceaseand desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that Respondent Companydeducted dues from the wages of employees Manessand Bain upon the demand of the Union in violationof Section 8(a)(l) and (3) of the Act, and thatRespondent Union insisted and demanded that theCompany so deduct dues in violation of Section8(b)(1)(A) and (2) of the Act, we shall order thatRespondents shall, jointly and severally, reimburseManess and Bain for the dues unlawfully deductedfrom their wages by payment to each of them of asum of money equal to that unlawfully deducted,plus interest as computed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that:A. Respondent Cameron Iron Works, Inc., Hous-ton, Texas, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Continuing to deduct dues from employees'wages after receiving revocations from such employ-ees which are in accord with the terms of thecheckoff authorization forms executed by the em-ployees, or by discriminating against employees inany other manner in regard to their hire or tenure ofemployment or any term or condition of employ-ment.(b) Encouraging membership in or the support ofRespondent Union or any other labor organization.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Jointly and severally with International Associ-ation of Machinists and Aerospace Workers, LocalNo. 15, AFL-CIO, make Tommy L. Maness andRobert H. Bain individually whole for any loss theyI See, generally, Isis Plumbing d Heating Co., 138 NLRB 716(1%962).8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Ordermay have suffered because of the discriminationagainst them, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofmoney due under the terms of this Order.(c) Post at its premises at Houston, Texas, copies ofthe attached notice marked "Appendix A."8Copiesof said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed by anauthorized representative, shall be posted by theCompany immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by the Company to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Post at the same places and under the sameconditions as set forth in paragraph A,2,(c), above, assoon as they are forwarded by the Regional Director,copies of the Respondent Union's attached noticemarked "Appendix B."(e) Mail to the Regional Director for Region 23signed copies of the attached notice marked "Appen-dix A" for posting by Respondent InternationalAssociation of Machinists and Aerospace Workers,Local No. 15, AFL-CIO, at its business offices andmeeting hall, including all places where notices tomembers are customarily posted. Copies of saidnotice, on forms provided by the Regional Directorfor Region 23, after being signed by an authorizedrepresentative of the Company, shall be forthwithreturned to the Regional Director for such posting.(f) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.B. Respondent International Association of Ma-chinists and Aerospace Workers, Local No. 15,AFL-CIO, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Causing Respondent Company to refuse tohonor revocation of dues-checkoff authorizationswhich are in accord with the terms of the authoriza-tions executed by the employees.(b) Causing or attempting to cause RespondentCompany to discriminate against Tommy L. Manessof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."290 CAMERON IRON WORKSand Robert H. Bain, or any other employee, inviolation of Section 8(a)(3) of the Act.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Notify Tommy L. Maness, Robert H. Bain, andthe Respondent Company, in writing, that it with-draws its request that the Company not honor therevocations of dues-checkoff authorizations fur-nished to it by Tommy L. Maness and Robert H.Bain in August 1974.(b) Jointly and severally with Cameron IronWorks, Inc., make Tommy L. Maness and Robert H.Bain individually whole for any loss they may havesuffered because of the discrimination against them,in the manner set forth in the section of this Decisionentitled "The Remedy."(c) Post at its business offices and meeting hallcopies of the attached notice marked "AppendixB."9Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by an authorized representative of Respon-dent Union, shall be posted by the Union immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by Respondent Union to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Post at the same places and under the sameconditions as set forth in paragraph B,2,(c), above, assoon as they are forwarded to the Regional Director,copies of the Respondent Company's attached noticemarked "Appendix A."(e) Mail to the Regional Director for Region 23signed copies of the attached notices marked "Ap-pendix B" for posting by Cameron Iron Works, Inc.,at its premises at Houston, Texas, in places wherenotices to employees are customarily posted. Copiesof the notice, on forms provided by the RegionalDirector for Region 23, shall, after being duly signedby an authorized representative of the RespondentUnion, be forthwith returned to the Regional Direc-tor for such posting.(f) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.9 See fn. 8, supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all these things.WE WILL NOT refuse to honor revocation ofdues-checkoff authorizations furnished us by ouremployees during periods when they have a legalright to revoke their authorizations if such revoca-tions are made in accordance with the terms ofthe authorizations.WE WILL NOT encourage membership in or thesupport of International Association of Machin-ists and Aerospace Workers, Local No. 15, AFL-CIO, or any other labor organization.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of theabove rights.WE WILL jointly and severally with Machinists,Local 15, reimburse Tommy L. Maness andRobert H. Bain for the dues unlawfully withheldfrom their wages by us since August 1974, plusinterest.CAMERON IRON WORKS,INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT cause Cameron Iron Works, Inc.,to refuse to honor revocations of dues-checkoffauthorizations furnished to it by its employees inaccordance with the terms of their authorizations.WE WILL NOT cause or attempt to causeCameron Iron Works, Inc., to discriminateagainst Tommy L. Maness and Robert H. Bain,or any other employee, in violation of Section8(a)(3) of the National Labor Relations Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of theabove rights.WE WILL notify Cameron Iron Works, Inc., inwriting that we withdraw our request to it not tohonor the revocations of dues-checkoff authoriza-tion furnished to it by Tommy L. Maness andRobert H. Bain in August 1974, and send a copyof said letter to each of these employees.WE WILL jointly and severally with CameronIron Works, Inc., reimburse Tommy L. Manessand Robert H. Bain for the dues unlawfullywithheld from their wages by Cameron IronWorks, Inc., since August 1974, plus interest.INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,LOCAL No. 15, AFL-CIODECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Ahearing in the above-consolidated cases was held on May5, 1975, at Houston, Texas, upon separate complaintsissued on May 12, 1975, and consolidated by Order of theRegional Director on May 13, 1975. The original charges ineach of the said cases were filed by Tommy L. Maness onMarch 14, 1975, and amended charges were filed on May7, 1975, in both cases.The complaint in Case 23-CA-5503 alleges that Camer-on Iron Works, Inc., herein called the Company orCameron, violated Section 8(a)(3) and (I) of the Act. Thecomplaint in Case 23-CB-1648 alleges that the Interna-tional Association of Machinists and Aerospace Workers,Local No. 15, AFL-CIO, herein called the Union, violatedSection 8(bXI)(A) and (2) of the Act.In their respective, duly filed answers, the Respondentsherein, while admitting certain allegations of the com-plaints, denied the commission of any unfair labor prac-tices. At the close of the hearing, the parties waived oralargument but thereafter counsel for the General Counseland the Company submitted briefs in support of theirrespective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and upon due considerationbeing given to the contentions advanced by the parties intheir briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Company, a Texas corporation, has its principaloffice and facilities located in Houston, Texas, where it isengaged in the manufacture of forgings, oil tools, metalproducts, and extrusions. During the 12-month periodimmediately preceding the issuance of the complaintherein, a representative period, the Respondent manufac-tured, sold, and distributed products of a value in excess of$50,000 which were shipped directly from its Houston,Texas, facilities to points outside the State of Texas.It is admitted, and I find, that the Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe pleadings and the contentions of the parties presentone basic issue: Whether the Respondents disregarded therights of certain employees by the Union's demand uponthe Company, and the Company's compliance with thesaid demand, that the Company continue to deduct duesfrom the employees' wages after the employees hadexecuted revocations of their dues-deduction authoriza-tions.B. The FactsThe Company and the Union have had a bargainingrelationship for some years dating back before 1971. Thecontract in effect during 1971 contained a provision forunion dues-deduction authorizations by employees. Pursu-ant to the said contract clause, employees Tommy L.Maness and Robert H. Bain executed dues-deductionauthorizations on August 8 and 11, 1971, respectively,which dues-deduction authorizations, repeating the exactwording of the agreement clause, read in pertinent part asfollows:This authorization is voluntary and shall be irrevocablefor the period of one (1) year from the date signed and Iagree and direct that it shall be automatically renewedand shall be irrevocable for successive CollectiveBargaining Agreements between the Company and theUnion unless revoked by me by giving written notice tothe Company during the period of fifteen (15) daysfollowing each anniversary date of the signing of thisauthorization. Otherwise this authorization shall con-tinue in effect unless revoked by me during a period ofrevocation as above provided.292 CAMERON IRON WORKSSome time before July 1974, the Company and theUnion negotiated a new contract to succeed the contractthen in force and which was about to expire. In thenegotiation for the new contract, which was ultimatelyentered into and made effective as of July 13, 1974, theUnion insisted that the wording of the dues-deductionauthorization paragraph be changed so that employeesrevoking the dues-deduction authorizations would berequired to notify, in writing, not only the Company butalso the Union. As a result, the new contract entered intoand effective as of July 13, 1974, contained a revised dues-deduction authorization provision which, in pertinent part,reads as follows:This authorization is voluntary and shall be irrevocablefor the period of one (I) year from the date signed and Iagree and direct that it shall be automatically renewedand shall be irrevocable for successive CollectiveBargaining Agreements between the Company and theUnion unless revoked by me by giving written notice tothe Company and the Union during the period offifteen (15) days following each anniversay date of thesigning of this authorization. Otherwise this authoriza-tion shall continue in effect unless revoked by meduring a period of revocation as above provided.Employee Maness admitted, upon cross-examination,that he had attended the two meetings at which unionmembers ratified and adopted the new collective-bargain-ing agreement. When questioned as to whether the contractwas read by Union President Charles L. Bertani, Manessadmitted that Bertani went over the contract article byarticle but then testified that, with regard to the dues-checkoff authorization article, he never heard the subjectbrought up at either one of the two ratification meetings.Maness further testified that he was dissatisfied with thenew contract and for that reason desired to revoke his duesdeduction authorization so that he could, if he so desired,give up his membership in the Union. In any event, bothManess and Bain adhered to their testimony that they werenot notified by the Union of the necessity to notify theUnion in writing with regard to the revocation of dues-deduction authorization at or before the time they executedsuch revocations as hereinafter set forth.In July 1975, soon after the ratification of the collective-bargaining agreement which changed the method forrevoking dues-deduction authorizations, Maness and Bainseparately went to the office of Gene Hastings, theCompany's personnel manager, and requested that theyrevoke the dues-checkoff authorizations which they hadsigned in 1971. According to Maness, when he went intothe office both Hastings and Don Surles, Respondent'slabor relations director, were present. Maness asked Hast-ings if he could sign the revocation effective August 8, theanniversay date of his signing the dues-deduction authori-zation. According to Maness, Hastings then asked Surles ifthat would be all right. Surles' reply was in the affirmative.Accordingly, Maness then signed several copies of therevocation on forms supplied by Hastings, gave the originali I credit Maness with regard to his version of the events of that day inJuly when he allegedly executed the revocation.to Hastings, and retained a copy for himself. Manessadmitted that during that meeting in July when he signedthe revocation, both Surles and Hastings told him he wouldhave to notify the Union also. According to Maness,Hastings told Maness that the latter should mail to theUnion a copy of the revocation on August 8, the anniversa-ry date of the signing of the original dues-deductionauthorization.'Maness additionally testified that on August 8, 1974, hemailed to the Union a copy of his dues-deduction authori-zation revocation. He described the mailing as having beenmade at 6 a.m. on August 8, 1974, in a mailbox located inthe 600 block of Studewood in Houston, Texas.During the following 2 months, September and October1974, no dues deductions were made from the wagesearned by Maness. I find and conclude that this indicatesthat the Respondent did indeed receive a dues-deductionrevocation notice from Maness despite the testimony ofboth Hastings and Surles to the effect that neither couldremember the meeting with Maness in July 1974, anddespite the protestation on the part of both Hastings andSurles that they were unaware of any such revocation untila protest by Maness when dues were again deducted fromhis wages in November 1974, as hereinafter related. This isso, because Hastings was unable to come forward with asatisfactory explanation of why the Company ceaseddeducting the dues from Maness' wages during Septemberand October.In November 1974, the Respondent, without any noticeor warning of any kind to Maness, deducted 3 monthsunion dues, a total of $33.60, from Maness' wages. Thisdues deduction was made at a time when dues deductionsare not ordinarily made. Upon receiving his wages, withthe aforesaid dues deduction taken out, Maness protestedto his supervisor and department superintendent, LeroySchultz. Schultz, not knowing what was involved, tele-phoned Hastings from an interplant telephone and wasinformed by Hastings that the latter was not able to locateany revocation signed by Maness. Hastings informedManess, through Schultz, that the latter would have toproduce the revocation before the Company would reim-burse Maness for the 3 months' dues or would ceasededucting dues from Maness' earnings. Thereupon, withSchultz' permission, Maness went home, obtained his copyof the revocation and brought it back to the plant with him.Schultz then accompanied Maness to Hastings' office withthe copy, at which point Hastings told Maness thatHastings then finally remembered Maness coming in andstopping the union dues. Hastings, according to Maness,then made a copy of the revocation and gave it to Schultzto take over to the payroll department so that Manesscould be reimbursed for the 3 months' dues which hadbeen deducted. As a matter of fact, Hastings in testifyingidentified Hastings' handwriting on the copy of therevocation which was then taken to payroll followingwhich Maness was reimbursed.The week following the above incident, Maness learnedfrom Schultz that he had been penalized for I hour's paybecause he had left the Respondent's premises to obtain293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe copy of the revocation as heretofore set forth. Uponconsultation with Union President Bertani, Maness waspersuaded by Bertani to file a grievance with regard to theloss of the I-hour pay. According to Maness, whom I creditin this respect, he explained to Bertani the reasons why heleft the Respondent's premises. I conclude, that eventhough Bertani may not have received notice of Maness'revocation in writing prior to that time, in his discussionwith Maness regarding the grievance, Bertani learned ofthe facts of Maness' attempted revocation.However, although the record does not definitely estab-lish the date, probably before the above conversation withBertani, Maness was approached at the plant by Donald E.Rhode, who at the time was a subcommitteeman for theUnion in the oil tool drilling department in which Manessworked. Rhode approached Maness, according to Rhode,as a result of a telephone call from the union secretarytreasurer, Gene Schroeder who, in checking over the list ofdeductions for dues sent from the Company, discoveredthat Maness' name was missing. Although there is somedispute with regard to the content of the conversation atthat time between Maness and Rhode, the discussion led toa meeting at the union hall between Union SecretaryTreasurer Schroeder, Union President Bertani, Maness,and, toward the end of that meeting, Rhode. At thatmeeting, which probably occurred sometime during thefirst week in November, and probably before the discus-sion between Maness and Bertani with regard to the filingof the grievance above mentioned, the matter of notifica-tion to the Union with regard to Maness' revocation wasthe topic of discussion. Bertani told Maness that Manesscould not get out of the Union or have his dues deductionrevoked without proper notice to the Union; that Manesshad failed to do so in accordance with the terms of thebargaining agreement of July 1974. According to Bertani,whom I credit in this respect, he showed to Maness theclause in the newly executed agreement which requirednotification in writing to both the Company and theUnion. Maness testified that at this time Bertani also gavehim a copy of the Union's bylaws and constitution. In thisrespect, Maness' testimony varies very little from thetestimony of Bertani.In connection with Bertani's insistence that Maness hadnot notified the Union in writing of the revocation, Bertaniand Respondent's officials testified that at a number ofmeetings between them which led to the Company'sreinstating Maness' dues deduction, there were mentionedother employees in addition to Maness and Bain who hadfailed to give written notice to the Union in accordancewith the revisions contained in the latest collective-bargain-ing agreement.After the meeting in November between Bertani, Schroe-der, Maness, and Rhode, the Company continued todeduct union dues from Maness' wages except, for reasonsnot explained in the record, during the months of Januaryand February 1975.Although Maness denied that at that meeting attendedby Bertani, Schroeder, Maness, and Rhode, he did notstate to Maness, "I don't have to give you no notice" I findand conclude that, in fact, on the basis of the testimony ofSchroeder, Rhode and Bertani, that Maness did make suchstatement. Accordingly, as hereinafter more fully set forth,I further find and conclude that despite Maness' protesta-tions that he did mail a copy of the revocation notice to theUnion on August 8, 1974, in any event, the Union did notreceive such notice.With regard to Bain, as heretofore testified, Bain some-time in July visited the office of Hastings, the personneldirector, and requested that he be given a revocation formand was told by Hastings that the filing of such form wouldbe premature and that he should return on the date of theanniversary of his signing his original dues-deductionauthorization. It is not disputed that on Bain's anniversarydate, August 11, Bain returned to the personnel office, wasgiven a form by Hastings, signed the same, dated it thatday, and handed it to Hastings. The form was given him induplicate and he signed both of the forms. According toBain, Surles was present and after Bain signed them hereturned them to Surles. Surles told him that he would"forward one to the Union and everything was O.K." Bainstated that because of this promise on Surles' part he didnot send a copy of the revocation to the Union.The following month the Company deducted a month'sdues from his paycheck, but when Bain went to personnelto ask why the deduction was made, the amount of thededuction was returned to him in cash. For 5 monthsthereafter, nothing was deducted from Bain's wages but inapproximately March 1975, the deductions commencedagain. Bain complained to his foreman when the deduc-tions began again and his foreman made inquiries. Thenext day he informed Bain that, "The union had beenraising so much cain with the Company that they had tostart taking it out again. That they were going to continuedoing so because I had failed to notify the union."Although Bain protested that he was not made aware ofthe fact that he had to personally notify the Union inwriting of his revocation, he stated that there were copies ofthe new contract in the office but he was not given one. Heclaimed that Surles told him that the copies of the contractwere for the supervisors.Surles, on the other hand, testified that he could notremember Bain coming into his office to file the revocation.Surles was labor relations director and Hastings waspersonnel director, and the function of receiving revoca-tions was a personnel matter and not a labor relationsmatter. However, Surles did remember that on the earlieroccasion when Bain came to the office in July to request arevocation of his dues authorization, he told Bain that itwas premature and he also told Bain of the changes in thecontract language and that the latter would have to notifyin writing both the Company and the Union. According toSurles, Bain then turned to him, grinned, and stated, "Don,I know what I have to do and where to go." This wasshortly after the contract was made effective in July 1974.Surles further testified that Bain was shown a copy of theprovision of the new contract which required writtennotification of revocation to both the Company and theUnion.On the basis of all of the foregoing testimony with regardto knowledge on the part of Bain, I credit Surles inasmuchas Bain testified that there were forms of contract in theRespondent's office when he went in to sign his revocation.294 CAMERON IRON WORKSIt seems highly unlikely that in view of all of whatoccurred, Bain was not shown or explained the newrevocation procedures. This is so because he testified thatalthough the copies of the contract were present, he wastold that they were only for supervisors. It is highly unlikelythat in these circumstances the fact that he was told thatthe copies of the contract were only for supervisors andinasmuch as he was in the office to declare his revocation,that he was not informed of the new procedures.It is apparent from a reading of the record that after therevocations of both Maness and Bain, and after theCompany ceased making deductions, the Union com-plained to the Respondent and had a number of meetingsbetween Surles, Hastings, and Bertani and other unionofficials with regard to the failure of the Company to abideby the new contract terms with regard to revocation ofunion authorizations. The Union insisted that it did notreceive notice from Surles or Bain and, furthermore,insisted that it had not received notice from two otheremployees whose names are not here important and whoare not made parties in any manner to this proceeding.In any event, Maness filed the charges in the casesinvolved herein, after the Company's refusal to ceasemaking deductions from Bain's wages and Maness' wagesupon the insistence of the Union.C. Discussion and Concluding FindingsIt is quite evident that upon the filing with the Companyof the revocations by both Maness and Bain, who,themselves, seemed to have been somewhat confused withregard to procedures, the Company also was somewhatconfused and, perhaps, somewhat less than efficient infollowing up on its own procedures with regard to commu-nications between various departments of the Respondentand especially between personnel and payroll. Thus, thiscase would seem to have arisen out of what might betermed "a comedy of errors" if it were not for the fact thatit involved a possible serious breach of the duties owed toemployees by the Company and to its members by theUnion.With regard to the Company's duties to its employees, Ihave heretofore found that both Maness and Bain wereinformed by company officials, Surles and Hastings, atdifferent times, that it would be necessary for all employee-union members during the escape period to file writtenrevocations not only with the Company but also with theUnion. I have heretofore discredited the testimony of Bainby reason of the circumstances under which he filed hisrevocation with the Company in view of his discussion withregard to the presence in the office of copies of the newcollective-bargaining agreement.Additionally, Maness himself testified that at the time ofthe filing of the revocation with the Company he wasinformed and knew that he was required to give to theUnion a copy of the revocation. Additionally, I find veryweak Maness' testimony to the effect that at the tworatification meetings, Bertani read the various articles inthe proposed new collective-bargaining agreement but thathe could not state positively that Bertani explained to themembers present anything regarding the changes in therevocation procedures.Accordingly, under all of the circumstances, I find thatBain and Maness had knowledge at the time of their filingof the revocations during the escape period that it wasnecessary for them to give written notice to the Union. Ifurther find that even if Bain were told that a copy of hisnotice would be sent by the Company to the Union, thisdid not necessarily relieve Bain of the requirement that hegive written notice of revocation to the Union. It is entirelyconsistent with the testimony of Hastings to the effect thatalthough the Company's normal practice was to send acopy of the notice of revocation to the Union, in the case ofBain, this might not have been done and, moreover, theCompany's records do not reveal whether it was or was notdone.Although I find and conclude that the Company musthave received notification of dues revocation from Manessbecause the Company did stop deducting dues fromManess' wages during September and October, I also findand conclude that the Union did not receive such writtennotice and was not aware of the Maness revocationattempt until Secretary-Treasurer Schroeder discoveredManess' name missing from the company-supplied dues-deduction list late in October.Although there may be a presumption of regularity ofmails, as a practical matter, this presumption would seemto be overcome by evidence that the mailed matter wasnever received. Maness testified, as heretofore related, thathe deposited a written notice of revocation addressed to theUnion in a mailbox, but by ordinary mail, rather than at apost office by certified or registered mail. However, Iaccept the testimony of Union Secretary-Treasurer Schroe-der and President Bertani that the allegedly mailed notifi-cation of revocation by Maness was never received. Thistestimony is bolstered by the fact that the October list fromwhich Maness' name was missing led to the series ofmeetings between company and union officials and be-tween union officials and Maness in an attempt tostraighten out the Maness matter in particular and totighten up procedures between the Company and theUnion for enforcement of the revocation provisions of theJuly 1974 bargaining agreement.Although I am not satisfied, as intimated by unionrepresentatives, that the cessation of dues deductions fromManess' wages during September and October was accom-plished by Maness through some unspecified friend in theCompany's payroll section, I am convinced that if indeedManess did mail the revocation notice to the Union onAugust 8, the Union never received it.Because the July 1974 collective-bargaining agreementdoes not specify the manner in which the written notice ofrevocation must be delivered to the Union, equity wouldseem to require that such notice must be delivered in amanner which will ensure that the Union receives thenotice. Otherwise, the requirement that written notice ofrevocation be given to the Union would be meaningless. Itis amply apparent from the record that the foregoingrequirement was included in the July 1974 agreement toensure that the Union would always be apprised of whichmembers were paying dues by wage deduction and whichwere not.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally, Maness testified that he desired to revokehis dues-deduction authorization because he was dissatis-fied with the July 1974 agreement generally and, therefore,at that time he was considering dropping his unionmembership. This places a shadow of doubt upon Maness'testimony that he mailed a written notice of revocation tothe Union, which doubt looms even larger in the light ofthe testimony of Schroeder, Rhode, and Bertani, whom Icredit in this respect, that at the November meeting at theUnion's office, Maness stated that he did not have to givenotice of revocation of dues deduction to the Union.2A careful search of the record fails to reveal that theUnion, aside from the explanation which might have beengiven by President Bertani to the attending members at thetwo ratifying meetings held in early July, gave to itsmembers any further notification, written or otherwise, ofthe change in dues-deduction revocation procedures. It isnevertheless evident, as found heretofore, that both Manessand Bain were sufficiently apprised of the requirement thatdues revocations in writing be given to the Union so as toput them on notice that the mere giving of executedrevocation forms to the Company was not sufficient toeffectuate their revocation. Accordingly, I find and con-clude that on this basis the Company and the Union didnot in any way interfere with the rights of Bain and Manesswhen they mutually reinstated the dues deductions of theseindividuals.Although the Company to a greater extent, and theUnion to a lesser extent, failed sometimes to follow up therestrictive procedures of the newly executed agreement,and that as a result the record reveals some confusionfollowed with regard to the individuals here involved, I findand conclude that the Company and the Union intendedfully to comply with the provisions of the collective-bargaining agreement and that the Company and Unionboth acted in good faith. Put succinctly, the ability of theemployees herein involved to revoke their union duescheckoff in accordance with the July 1974 bargainingagreement was not in any way impaired.General Counsel contends, however, that, in any event,the provisions of the July 1974 collective-bargaining agree-ment should not be made applicable to the attemptedrevocations of Maness and Bain, and that only theprovisions of the earlier agreement under which theiroriginal dues-deduction authorizations were executedshould apply. General Counsel further argues that bothManess and Bain did, indeed, follow in all respects theprocedures for revocation set forth in their original dues-deduction authorizations and in the contract which expiredprior to the execution of the new contract of July 1974.It is gainsaid that both Maness and Bain, upon the factsfound above, did comply fully with the revocation proce-dures set forth in their dues-deduction authorizationsexecuted in 1971 and which were contained in the contractimmediately preceding the July 1974 agreement betweenthe Union and the Company. However, to hold that theCompany and the Union, the bargaining representative of2 I do not credit Maness' denial on rebuttal that he made such statement.the Company's employees authorized by the said employ-ees to negotiate on their behalf, cannot, under anycircumstances, change the procedures by which dues-au-thorization deductions may be revoked would be complete-ly inequitable. Circumstances may change from the time ofthe origination of the dues deduction authorizations and,also, experience may show that the procedures for revoca-tion of such authorizations have not been efficient so as toplace all parties on notice with regard to desired revoca-tions by any of the employees within the bargaining unit.The General Counsel cites, in support of his contentionthat the applicable procedures in the instant case should bethose provided in the earlier contract, the case of AtlantaPrinting Specialties and Paper Products Union 527, AFL-CIO (The Mead Corporation), 215 NLRB 237 (1974).However, in that case, the Board held that the earliercontract was the contract applicable to the revocationprocedures of the employees therein involved because theunion and the employer negotiated and put into effect anew agreement prior to the contractually created escapeperiod of the old agreement and made applicable the newagreement's revocation provisions before the escape periodbegan and before the old agreement expired. The newagreement was executed and prematurely put into effectbefore the expiration date of the old agreement, therebyeffectively eliminating the escape period provided by theAct. In the instant case, no such condition is either allegedor proven. Here, the new agreement not put into effectbefore the expiration of the old contract and the employ-ees' escape period was in no way affected by the newcontract. The only change was the additional requirementof written notification to the Union during the contractual-ly provided escape period. Accordingly, I find the citedcase inapposite and the contention of the General Counselto be without merit.Accordingly, under all of the foregoing circumstances, Ifind and conclude that the General Counsel has failed toprove by a preponderance of the credible evidence theallegations set forth in the complaints.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By insisting and demanding that the Companydeduct dues from the wages of employees Maness and Bainthe Union did not commit violations of Section 8(b)(1XA)and (2) of the Act.4. By deducting dues from the wages of employees Bainand Maness upon the demand of the Union, the Companydid not commit violations of Section 8(a)(3) and (1) of theAct.[Recommended Order for dismissal omitted from publi-cation.]296